           Case 8:15-cv-00011-TPB-CPT Document 160-15 Filed 05/27/20    Page 1 of 72019
 (23) Can't Access Oxebridge's Free ISO Template Kits? Blame Elsmar. | LinkedIn
                                                          Still online as of April  PageID 1885
                                                                                            4/18/19, 2:15 PM


                                                                                    2                                  21
                                                                           3                                                                Try Premium Free
               Search
                                                                                                                                               for 1 Month
                                                                     Home      My Network   Jobs    Messaging   Notifications   Me   Work




      Exhibit O




Exhibit O



  First                        Can't Access Oxebridge's Free ISO
 posted                        Template Kits? Blame Elsmar.
   on                          Published on May 23, 2017



Linkedin                                 Christopher Paris        Follow
                                         News and opinion on ISO/AS standards at                                      26         9   3
                                         oxebridge.com
                                         17 articles




                               Many of you know that my company has released an entirely free set of ISO 9001:2015
                               QMS documentation templates, and that recently we dropped a similar set for AS9100
                               revision D. Those free template kits are only available through the Oxebridge website at
                               www.oxebridge.com.


                               If you notice that last website link doesn't have a squiggly underline or is particularly
                               clickable, that's intentional. You see, you can't actually access those kits because the entire
                               Oxebridge website is down, the victim of a nefarious attack apparently launched by a
                               tiny handful of known "bad actors" who really, really don't want anyone to know that
                               Oxebridge might be doing something to help people. Who?


                               First it was Daryl Guberman and Donald LaBelle, operators of the "certificate mill"
                               operation called G-PMC Registrars, which sells ISO certificates for anything under the sun,
                               even offering to do so without -- you know -- actually conducting an audit. Guberman once
                               agreed to provide an ISO 9001 certificate to a fictional company that claimed to build life
                               vests made out of cement. The "staff" photos appearing on his website include stock model
                               photos and at least one of Guberman's former co-workers, whose actually dead. Guberman
                               once issued a certificate for a firearm manufacturing standard "ARM 9009" which doesn't


 https://www.linkedin.com/pulse/cant-access-oxebridges-free-iso-template-kits-blame-elsmar-paris/                                                   Page 1 of 7
           Case 8:15-cv-00011-TPB-CPT Document 160-15 Filed 05/27/20 Page 2 of 7 PageID 1886
 (23) Can't Access Oxebridge's Free ISO Template Kits? Blame Elsmar. | LinkedIn          4/18/19, 2:15 PM



                               even exist. LaBelle posted a "CNN report" about G-PMC which featured an amateur actor
                               pretending to be a newsman in front of a low-budget computer backdrop (seriously, go see
                               it.)


                               Angry at the Oxebridge reporting on their antics, Guberman and LaBelle filed almost 50
                               fraudulent DMCA copyright notices in order to shut the site down, going so far as to falsely
                               assert they were the legal representatives for a host of people who never even heard of them.
                               At right, you can see an example where Guberman pretends to be the legal copyright
                               representative for US TAG 176 member Julie Congress. In one example, Guberman alleged
                               to be the legal representative over a photo of me, meaning I would have had to have hired
                               him to sue myself, which I can attest that I did not. Impersonating an attorney is a crime
                               in most cases, but this one is so weird, it's not actually clear. In any event, the flood of these
                               fraudulent filings forced the temporary shutdown of the Oxebridge site until we could find a
                               hosting company that would fight back against "copyright trolls" like Guberman.


                               There aren't many depths that Guberman and LaBelle won't descend to. They have published
                               racist comments about my wife. They have posted homophobic comments, insisting "Chris
                               Paris is a feminine man," and literally using insults like "Chrissy the sissy," as if we were
                               still in a 1950's fourth grade class. They've accused me of Communism, antisemitism, and --
                               most bizarrely of all -- insulting a "supporter of veterans." Daryl Guberman, who never
                               spent a minute in the military, sells a fake "VOB9009" certification to veteran-owned
                               businesses, meaning he's ripping off veterans, and once screamed obscenities on the phone
                               to one of my clients, a former US Navy SEAL, and wants to somehow claim he's a
                               "supporter of veterans."


                               Rotten Peach Farm


    Among other                Now meet "John Peachfarm." He is allegedly the new owner of the famous Elsmar.com
problems with this             quality forum, and allegedly resides in Switzerland, where he operates a company called
 is that just about            "Peachfarm Internet Properties LLC." The only problem, of course, is that Peachfarm
   anyone in the
                               doesn't really exist, nor does his company. We know this for a variety of reasons, not the
 world can set up
 an LLC in the US              least of which is that Swiss companies don't form "LLCs" but instead "GmbH" companies
  in many states               because the Swiss actually speak German, not English, so "limited liability
which compete for              corporation" doesn't mean anything in Switzerland. Peachfarm thinks you're stupid enough
  such business                to fall for that fake English-language letter that shows Einstein got rejected from a Swiss
  (E.g.: Delaware                                                                                                         No donations
                               university. We confirmed the fact that Peachfarm doesn't exist through official Swiss records,
   and Wyoming)                                                                                                          were ever asked
                               as if we even needed to. That hasn't stopped him from asking Elsmar users to donate
                               $80,000, though, in what is thus likely a US Federal tax fraud scheme. (Who pays taxes on   for anywhere
                               donations given to a US person via a fake Swiss person, operating from a fake Swiss
                                                                                                                           nor were any
                                                                                                                          given. Another
                               company? What happens when that fake Swiss person is outed as a US citizen, and the
                                                                                                                         False statement.
                               entire thing was a scam?)




 https://www.linkedin.com/pulse/cant-access-oxebridges-free-iso-template-kits-blame-elsmar-paris/                                   Page 2 of 7
          Case 8:15-cv-00011-TPB-CPT Document 160-15 Filed 05/27/20 Page 3 of 7 PageID 1887
(23) Can't Access Oxebridge's Free ISO Template Kits? Blame Elsmar. | LinkedIn          4/18/19, 2:15 PM



                              Nearly Two Decades of Unhinged Hate


                              The Elsmar site has been engaged in a defamation campaign against yours truly and
                              Oxebridge for -- get ready -- seventeen and a half years, having launched it's hate
                              speech in January of 2000. Normal people dedicate themselves to doing things like raising
                              children or building careers during during a 17-year span, but Peachfarm just spends every
                              waking moment harassing people online. One California-based media firm said they had
                                                                                                                                  Not likely…
                              never seen a level of internet trolling like that of Peachfarm and Elsmar, that it had eclipsed
                              all other cases just on the basis of the vast number of years involved. A simple Google
                              search for "paris oxebridge" reveals the horrific scope of this cowardly and sick obsession.


                              Through Elsmar, the accusations against me have been stunning. I've been accused of
                              Satanism. I was accused of secretly recording Federal court proceedings by smuggling in a           Paranoia?
                              listening device in my clothes. I was accused of running a suicide cult. I was even accused
                              of threatening murder. The most recurring accusation is that I am guilty of federal trade
                              violations through "fraudulent advertising," because the people at Elsmar can't wrap their
                                                                                                                                Elsmar = Marc
                              heads around my company's "40 Day ISO 9001 Implementation Program," because their
                                                                                                                                    Smith
                              ranks are populated by a lot of thieves who drag out consulting for 12-16 months a pop, and
                                                                                                                                “Elsmar” has
                              milk their clients dry. They said my claims were fraud, false advertising, and impossible,         never been
                              and no matter how many clients went through the program successfully, they just insisted it           sued.
                              was all a lie, because they were too incompetent to do it.

               Sigh… Not again… Elsmar has never been sued. Period.
                              Elsmar lost a defamation and extortion suit made against it by Oxebridge in US Federal
                              court, but obsessive behavior can rarely be tamed by the rational sound of a gavel.
         Paris                Peachfarm has since lied about the case, saying it was "settled out of court," even as that        As court
       equates                                                                                                                  documents
                              utterly contradicts the very court documents he has attempted to spread across the internet.
      Peachfarm                                                                                                                  show, the
                              So the harassment continues, with "Peachfarm" suddenly appearing on the scene as Elsmar's
      with Smith.                                                                                                               case WAS
                              new owner, and the Elsmar site moving to offshore hosting where it brags about being out of       settled out
                              the reach of US courts and copyright claims. Now Peachfarm has opened two entire                    of court.
  Oh, poppycock… websites dedicated to harassing and defaming Oxebridge, all while using fake names and
                              Bahamas-based domain registrars, and hiding like timid little mice.


                                   The sites engage in"doxing," or the public posting of personal information for the intent
                              of harassment, intimidation and threats. Some have fallen for it, too; Oxebridge has received
                              death threats, harassing phone calls and threatening emails. My house was vandalized four
                              times, and my children harassed online. ASQ and ISO "experts" like Denis Devos, George
                              Hummel, Jack Fletcher, Sidney Vianna and more all actively spread the misinformation
                              created by Elsmar sites. One such false claim is that "Oxebridge shut down Elsmar," which
                              is disproved by the fact that Elsmar is still very much in operation. They're hoping you don't
                              notice that little detail.   Paris is hoping no one looks at the actual settlement agreement.

                              Since then, Peachfarm has created multiple fake Twitter accounts, dedicated solely to


https://www.linkedin.com/pulse/cant-access-oxebridges-free-iso-template-kits-blame-elsmar-paris/                                      Page 3 of 7
          Case 8:15-cv-00011-TPB-CPT Document 160-15 Filed 05/27/20 Page 4 of 7 PageID 1888
(23) Can't Access Oxebridge's Free ISO Template Kits? Blame Elsmar. | LinkedIn          4/18/19, 2:15 PM



                              defaming me and Oxebridge. One such feed -- located here -- includes scans of the
                              handwritten court notes that were never published anywhere else, pointing overtly to their
                              source. He's published numerous defamatory posts on Ripoff Report. He's published sealed
                              court documents on PDF upload sites like Scribd, and then altered them to suit his anti-
                              Oxebridge narrative. He's published my personal contact information to induce threats. He's
                              submitted documents to third party blogs in order to further intimidate me. And, of course,
                              he's joined forces with the certificate mill operators Guberman and LaBelle to maximize the
                              damage.


                              Elsmar: Literally Helping Kill Police Officers                  Get a grip… Really?

                              But all this was just a precursor to the two Elsmar offshoot sites that Peachfarm then created.
                              One resides at oxebridge.co, an intentional misspelling of the oxebridge.com domain name,
                              which also becomes a not-so-clever example of cybersquatting in violation of international
                              trademark law. The other site, at osteinfo.com, is more interesting, however, and you'll have
                              to buckle up for this part. You wouldn't believe it, except for all the documented evidence.


                              "Osteinfo.com" was originally created by a Danish self-described "anarchist" and featured
                              photos of undercover police officers operating in Copenhagen, for the purposes of exposing
                              them to the local criminals. "Oste" -- which means "cheese" -- is an insult against police
                              officers in Danish, similar to the US term "pig." As a result of the osteinfo.com site, the lives
                              of those police officers were literally and intentionally put at risk, and a criminal
                              investigation was launched to uncover the owner of the site. The website was eventually
                              shut down, presumably by Danish law enforcement, but the owner was never uncovered.


                              Official WHOIS information shows that the owner then gave the website to
                              "Peachfarm," who converted it from a police-harassment website into an Oxebridge-                   False - DNS
                              harassment site, using the same hosting companies as the original Danish anarchist. That            “poisoned”
                              allowed us to "triangulate" who the actual original owner was, and it was discovered to be
                              one of Elsmar's moderators, an IT professional with the technical skill to manage such sites.
                              I contacted him on LinkedIn, asked about the site, but he fled and "blocked" me without
                              comment, rather than even attempt to deny culpability. Immediately thereafter, our site was
                              hacked, so you can do the math. We've handed over the information to the Danish police and
                              are assisting in their criminal investigation against the would-be cop killer.


                              Peachfarm, meanwhile, ran to his anonymous websites within an hour of the hack and began
                              gloating, nearly admitting his culpability in the process. The sites were "scraped" and will be
                              used in our next phase of the Elsmar lawsuit, a second contempt of court motion which may
                              see the responsible parties jailed.


                              But within minutes of Oxebridge sending a newsletter notice on the hack, Peachfarm
                              emptied both his sites of all content, and the hack was suddenly and magically "lifted" from


https://www.linkedin.com/pulse/cant-access-oxebridges-free-iso-template-kits-blame-elsmar-paris/                                         Page 4 of 7
          Case 8:15-cv-00011-TPB-CPT Document 160-15 Filed 05/27/20 Page 5 of 7 PageID 1889
(23) Can't Access Oxebridge's Free ISO Template Kits? Blame Elsmar. | LinkedIn          4/18/19, 2:15 PM



                              the Oxebridge site. We presume the hacker released control of the server out of fear of our
                              posting information on his identity. The hack was unsophisticated, but nasty. So now we at
                              least have access to the site back, and are downloading all the logs to see if any forensic
                              evidence was left behind. As of now, the Oxebridge site is still down, as a result.


                              UPDATE: the Oxebridge site went back up, and then experienced a new DDoS attack, but it
                              was defeated by our new server configuration. The Peachfarm sites were intermittently up,
                              then down, showing Peachfarm was manually removing the material, then replacing it with
                              new material, then removing it again. Typically when the sites are"emptied," it means
                              Peachfarm is creating new content. As you read this, the defamation sites might be up or
                              down, as it changes by the hour. In addition, police in Europe have been notified of the
                              prime suspect, and are investigating.


                              These harassments may occur online, but they can grow into full blown, real-world threats.
                              The US Department of Justice received a complaint from Guberman and LaBelle claiming I
                              had lied on official financial filings; the complaint borrowed much of the false information
                              originally published by Peachfarm. My attorney notified me: I was under official DOJ
                              investigation. While the investigation found nothing -- of course -- I was forced to incur
                              even more legal expenses; now my attorney is researching filing a criminal complaint
                              against the parties for making false claims to the DOJ, who wasn't too happy about having to
                              waste time running down a false lead prompted by internet trolls.


                              It's not clear if Elsmar's advertisers -- who include Gagepack, Dozuki, UL Open Access,
                              Lockstep and Discus Software -- know their money is going to support hacking, promoting
                              the murder of police officers, rampant defamation and white supremacist rantings. Actually,
                              in some cases it is clear, because a handful of those advertisers were specifically told about
                              all of this months ago, but chose to support Elsmar anyway. In the case of Andrew Stack's
                              Sunday Business Systems, his site just went all-in and supported Elsmar while calling me a
                              "narrow minded a**hole." Apparently, to Andrew Stack, disliking it when someone falsely
                              accuses you of crimes, running cults, and being "the Antichrist" is "narrow minded."


                              Help Us Fight Back


                              In the end, Oxebridge enjoys a fan base of tens of thousands of standards users and
                              companies. Our Eyesore 9001 and DumbAS9100 documents have been downloaded
                              over a quarter of a million times. My book Surviving ISO 9001 is selling briskly. The
                              free ISO and AS template kits are popular the world over, and companies are actually
                              passing audits with them, after having spent exactly $0 on them. My seminars and ASQ
                              Section dinners have been greeted with applause throughout the country, with the Sections
                              reporting record turnout at each event. Oxebridge has over 300 happy clients, and is already
                              nearing overbooked capacity for 2017.




https://www.linkedin.com/pulse/cant-access-oxebridges-free-iso-template-kits-blame-elsmar-paris/                               Page 5 of 7
          Case 8:15-cv-00011-TPB-CPT Document 160-15 Filed 05/27/20 Page 6 of 7 PageID 1890
(23) Can't Access Oxebridge's Free ISO Template Kits? Blame Elsmar. | LinkedIn          4/18/19, 2:15 PM



                              Our critics number only four. Four. That's it. But empowered with the internet, these four
                              men can become formidable trolls. Backed up by backwards-thinking bureaucrats at ASQ
                              HQ and Quality Digest, each with tens of thousands of dollars in ad revenue, they are hard
                              nuts to crack.


                              We can only hope the US justice system will prevail and eventually the bad actors will be
                              properly punished through the courts. We can only hope the advertisers of their backers will
                              realize the damage to their brands and do the right thing. We can only hope that more people
                              with inside knowledge of these trolls and their actions come forth and provide additional
                              evidence to support the ongoing litigation.


                              In the mean time, you can help. Consider a donation to the ISO Standards Users Legal
                              Defense Fund, which is used to not only help push for reform in the ISO standards scheme,
                              but also to defend against these horrific attacks by morally bankrupt monsters. Click here to
                              donate, if you can.


                              If you can't, don't worry, just hold on until we can get our site back up and safe, and feel free
                              to tell the bad actors you're sick of their antics.


                              [This article was updated to remove references to a current litigant with whom
                              Oxebridge is engaged in a lawsuit, upon the advice of counsel, who suggested
                              doing so would show a good will gesture on my part. I'll be waiting to see if they
                              return the favor.]

                                                                                                                                 Report this


                                 26 Likes

                                                                                                                         +16




                              9 Comments

                                      Add a comment…



                                        Christopher Paris • 2nd                                                                      2y
                                        News and opinion on ISO/AS standards at oxebridge.com

                                        This post is old now. The templates are back up and were recently updated. See here:

                                        ISO 9001 kit: https://www.oxebridge.com/emma/iso9001-template-kit/

                                        AS9100 kit: https://www.oxebridge.com/emma/as9100d-template-kit/                       …see more

                                       Like   Reply


                                        Billie Clifton • 1st                                                                         2y
                                        Procurement & Accounts Manager at Atlantis Industries Corporation

                                        Are the templates available anywhere else?
                                       Like   Reply



                                Load more comments



https://www.linkedin.com/pulse/cant-access-oxebridges-free-iso-template-kits-blame-elsmar-paris/                                               Page 6 of 7
          Case 8:15-cv-00011-TPB-CPT Document 160-15 Filed 05/27/20 Page 7 of 7 PageID 1891
(23) Can't Access Oxebridge's Free ISO Template Kits? Blame Elsmar. | LinkedIn          4/18/19, 2:15 PM




                                                                          Christopher Paris
                                                        News and opinion on ISO/AS standards at oxebridge.com


                                                                                  Follow



   More from Christopher Paris           See all 17 articles




    LinkedIn's "New Groups"​ Changes              ISO Certifications and Ethical                 One Obscure Company is the Single           ISO Certification Schem
    Prove Loyalty to Social Media Will            Responsibility Are Not Mutually                Point of Failure for All of Japan's         Bullet with PIP Breast Im
    Christopher Paris on LinkedIn                 Christopher Paris on LinkedIn                  Christopher Paris on LinkedIn               Christopher Paris on Linked




                                                                                                                                 Messaging




https://www.linkedin.com/pulse/cant-access-oxebridges-free-iso-template-kits-blame-elsmar-paris/                                                      Page 7 of 7
